DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/068,837, filed on 9 July, 2018, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 9 July, 2018 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on 18 December, 2018, 15 May, 2020 and 13 April, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0335445 (Kang).
    PNG
    media_image1.png
    230
    688
    media_image1.png
    Greyscale

Regarding claim 1, Kang discloses at annotated Figure 4, mask plate for stripping a flexible substrate comprising: a laser-transmitting substrate, 110 described 
Regarding claim 3 which depends upon claim 1, Kang teaches a material of the laser-transmitting substrate is quartz glass at [0037].
Regarding claim 4 which depends upon claim 1, in reference to the claim language referring to the functions of the device, i.e., "wherein a material of the laser-shielding layer is a material capable of absorbing ultraviolet light or infrared light when undergoes a phase transition”, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Kang shows all structural limitations specifically recited in the claim and teaches the material is vanadium oxide.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Kang's device and so it 
Regarding claim 5 which depends upon claim 1, Kang suggests a material of the laser-shielding layer is vanadium dioxide.  
Regarding claim 6 which depends upon claim 4, the laser-shielding layer has a thickness greater than 0 nm.
According it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 4 wherein the laser-shielding layer has a thickness of 500 nm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 7 which depends upon claim 1, Kang teaches there is no restriction on the laser light used merely that it is absorbed by the light absorbing patterns.
Examiner notes there is a recognized problem in the art, i.e. the wavelength that the light absorbing pattern will absorb light.  Furthermore, there are a finite number of wavelengths that can be tried and an artisan could have tried each of these with a reasonable chance of identifying the wavelength at which the absorbing pattern absorbs light.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to try the device of claim 1 wherein laser of a same type is ultraviolet light having a wavelength of 245 nm, KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
 claim 8 Kang discloses a manufacturing method of a mask plate, comprising: depositing a laser-shielding film, 120, on the laser-transmitting substrate, 110; and performing a patterning process on the laser-shielding film to form a patterned laser-shielding layer as described at [0034-42].
Regarding claim 12 which depends upon claim 8, Kang teaches and suggests the patterning process comprises a photolithographic process, i.e. photoresist, or a nanoimprint process.

    PNG
    media_image2.png
    262
    551
    media_image2.png
    Greyscale
Claims 2 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang and U.S. 2016/0023305 (Shi).
Regarding claim 2 which depends upon claim 1, Kang does not teach in a plan view of the mask plate, the patterned laser-shielding layer defines a laser-transmitting region, and the laser-transmitting region comprises at least one closed laser-transmitting sub-region.

    PNG
    media_image3.png
    391
    630
    media_image3.png
    Greyscale
Shi is directed to the use of photo masks with laser absorbing materials.  Shi teaches a mask plate for stripping a flexible substrate comprising: a laser-transmitting substrate, 500 e.g. quartz [0029], and a patterned laser-shielding 
At [0032], Shi teaches this configuration improves production efficiency.
Taken as a whole, the prior art is directed to reticles using absorbing materials.  Shi teaches that when a reticle in a plan view of the mask plate, the patterned laser-shielding layer defines a laser-transmitting region, and the laser-transmitting region comprises at least one closed laser-transmitting sub-region, that the reticle may process multiple units thus improving production efficiency.  An artisan would find it desirable to improve production efficiency to reduce unit cost.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the mask of claim 1 wherein in a plan view of the mask plate, the patterned laser-shielding layer defines a laser-transmitting region, and the laser-transmitting region comprises at least one closed laser-transmitting sub-region to improve production efficiency and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 19 which depends upon claim 2, Kang a material of the laser-transmitting substrate is quartz glass at [0037].
Regarding claim 20 which depends upon claim 2, in reference to the claim language referring to the functions of the device, i.e., "wherein a material of the laser-In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Kang shows all structural limitations specifically recited in the claim and teaches the material is vanadium oxide.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations comprising vanadium oxide could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Kang's device and so it meets the claim.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, Shi and Marvel, R.E., et. al., “Influence of deposition process and substrate on the phase transition of vanadium dioxide thin films”, Acta Materialia, Volume 91, 2015, Pages 217-226, https://doi.org/10.1016/j.actamat.2015.03.009 (Marvel).
Regarding claim 9 which depends upon claim 8, Kang teaches the laser 
Kang does not teach heating the laser-transmitting substrate; sputtering a film layer on the laser-transmitting substrate after being heated, by using metal vanadium as a target, in an argon and oxygen atmosphere; and annealing the film layer sputtered on the laser-transmitting substrate in an oxygen or nitrogen atmosphere to obtain a vanadium dioxide film as the laser-shielding film.
Marvel is directed to characterization of vanadium dioxide films.  Marvel teaches at Experimental section 2.2 and 2.3, sputtering a film layer on the laser-transmitting substrate, e.g. glass, after being heated, i.e. pre-treated at 270 W for 45 minutes, by using metal vanadium as a target, in an argon and oxygen atmosphere; and annealing the film layer sputtered on the laser-transmitting substrate in an oxygen or nitrogen atmosphere to obtain a vanadium dioxide film as the laser-shielding film.
Taken as a whole the prior art is directed to methods and making and using vanadium dioxide films.  Marvel teaches that reactive sputtering is a useful process to form vanadium dioxide films.  An artisan would recognize that sputtering equipment is widely used for high volume manufacturing thin film deposition applications.  An artisan would find it desirable to use commercial equipment to form a vanadium dioxide film for a high volume manufacturing operation.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 8 wherein the depositing the laser-shielding film o the laser transmitting substrate comprises: heating the laser-transmitting substrate; sputtering a film layer on the laser-transmitting substrate after being heated, by using metal vanadium as a target, in an argon and  annealing the film layer sputtered on the laser-transmitting substrate in an oxygen or nitrogen atmosphere to obtain a vanadium dioxide film as the laser-shielding film to implement a vanadium dioxide deposition process using commercially available equipment and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang and U.S. 2007/0298329 (Huang).
Regarding claim 11 which depends upon claim 8, Kang does not explicitly teach before the depositing the laser-shielding film on the laser-transmitting substrate, the method further comprising: depositing an alignment material film on the laser-transmitting substrate; and performing a patterning process on the alignment material film to form a first alignment pattern.
Huang is directed to photomasks.  Huang teaches that the photomask comprises an image region and a plurality of alignment marks, see abstract.  At [0005], Huang teaches that before exposing the photomask, that alignment marks are used to register the mask to the substrate.  Examiner takes official notice that patterning alignment marks is well known in the art because if they are not patterned they would not have any alignment functionality.
Examiner further notes there is a recognized problem in the art, i.e., optimizing the placement or reticle alignment marks on the reticle such that the reticle can be aligned to the work piece.  Furthermore, an artisan could have tried each of these with a reasonable chance of success.  Accordingly, it would have been obvious to a person of  depositing an alignment material film on the laser-transmitting substrate; and performing a patterning process on the alignment material film to form a first alignment pattern.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Allowable Subject Matter
Claim 10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
 Regarding claim 10 the prior art does not teach the method of claim 9, wherein a purity of the metal vanadium is 99.999%, and an oxygen partial pressure during the sputtering is 0.02 to 0.05 Pascals, and the heating the laser-transmitting substrate comprises: heating the laser-transmitting substrate to 550 °C.
Regarding claim 13, the prior art fails to disclose the apparatus of claim 1 further comprising: a placement device configured to place the mask plate on a side of the base substrate on which the flexible substrate is not provided; an irradiation device configured to irradiate the flexible substrate with laser via the mask plate ; and a stripping device configured to strip off the flexible substrate after being irradiated by laser, from the base substrate, where Examiner further Aspex Eyewear v. Marchon Eyewear, Inc., 101 USPQ2d 2015, 2017 (Fed Cir. 2012) “magnetic members are designed or configured to accomplish specified objective, not simply that they can be made to serve that purpose” and further Examiner is mindful of the burden of production and persuasion.
Claims 14-15 depend directly on claim 13 and are allowable on that basis.
Claims 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art fails to disclose a method for stripping off a flexible substrate from a base substrate by using the flexible substrate stripping apparatus according to claim 13 comprising: providing the mask plate on a side of the base substrate on which the flexible substrate is not provided; irradiating the flexible substrate with laser via the mask plate; and stripping off the flexible substrate from the base substrate after being irradiated by the laser.
Claims 17-18 depend directly or indirectly on claim 16 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893